Citation Nr: 0711895	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for 
surgical residuals of excision of a lower lip lesion.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to October 
1947 and from July 1948 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in February 2007.  The 
motion was granted in March 2007.


The issue of service connection for hypertension, to include 
as secondary to PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for residuals 
of back injury by way of a rating decision dated in January 
1995.  Notice was provided that same month.  The veteran did 
not perfect an appeal and the decision became final.

2.  The evidence received since the January 1995 rating 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for residuals of a back injury.  

3.  The veteran's bilateral hearing loss is manifested by 
level VIII hearing in the right ear and level VII hearing in 
the left ear.

4.  The veteran's surgical residuals of excision of a lower 
lip lesion are no more than moderate in nature and are 
manifested by complaints of numbness of the lower lip.  There 
is no objective evidence of motor loss or functional 
impairment.  


CONCLUSIONS OF LAW

1.  The January 1995 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 
(2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of a back injury has not been received.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A disability evaluation in excess of 40 percent for 
service-connected bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.85, Diagnostic Code 6100 (2006).

4.  The criteria for a rating in excess of 10 percent for 
surgical residuals of excision of a lower lip lesion have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.7, 4.118, 4.123, 4.124, 4.124a, Diagnostic Codes 7800-7805, 
8205, 8203 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran's claim for service connection, to include 
reopening his claim for service connection for residuals of a 
back injury, and increased ratings was received in June 2003.  
Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  

The RO originally wrote to the veteran in August 2003.  He 
was informed of the evidence necessary to substantiate his 
claim for service connection.  He was also informed of the 
evidence necessary to establish entitlement to increased 
ratings.  He was informed of VA's responsibilities in the 
development of his claim, what he should do to help, and to 
submit evidence to VA.  The veteran was also informed of the 
evidence required to reopen a previously denied claim.  He 
was told he needed to submit new and material evidence and 
both terms were defined.

The veteran's claim was initially denied in January 2004.  He 
submitted his notice of disagreement in February 2004.

The RO again wrote to the veteran in January 2005.  He was 
provided with specific information as to how to substantiate 
his claim for service connection for hypertension.  He was 
given notice of the prior basis for the denial of his back 
claim.  He was also informed of the evidence necessary to 
establish entitlement to increased ratings for his hearing 
loss and residuals of the excision of the lesion.

The RO re-adjudicated the veteran's claim in January 2005.  
The ratings for his hearing loss and excision of the lesion 
disabilities were increased.  His claim for his back remained 
denied.

The RO issued a statement of the case (SOC) in January 2005.  
The SOC provided notice regarding the disability ratings 
assigned and the evidence required for higher ratings.  

During the pendency of the veteran's claim, the United States 
Court of Appeals for Veterans Claims (Court), issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The veteran did not receive a specific notice of the latter 
two requirements in separate correspondence as his case was 
certified to the Board prior to the decision in Dingess.  
However, the SOC provided an explanation of the rating 
criteria and the effective dates assigned applicable to the 
increased ratings for the veteran's disabilities.  There was 
no prejudice to the veteran in regard to his back issue as 
his claim was not reopened and the matters of disability 
level and an effective date did not apply.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's SMRs were 
already of record.  The veteran's personnel records were 
obtained and associated with the claims folder.  He was 
afforded VA examinations.  He submitted additional evidence 
on his own.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.  

I.  New and Material Evidence

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

The veteran originally submitted a claim for entitlement to 
service connection for residuals of a back injury in March 
1994.  He alleged that he suffered a back injury while making 
a parachute jump in 1948.

His claim was denied by the RO in January 1995, with notice 
provided that same month.  The veteran failed to appeal and 
the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2006).  As a result, the January 1995 decision is the last 
final decision to deny service connection for residuals of a 
back injury on any basis.  Service connection for residuals 
of a back injury may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1995 
decision consisted of the veteran's service medical records 
(SMRs), records from J. White, M.D., for the period from 
March 1991 to July 1991, records from Eglin Air Force Base 
(AFB) Hospital, for the period from March 1991 to April 1994, 
negative reply for records from the Army hospital at Fort 
Rucker, Alabama, dated in April 1994, VA examination reports 
dated in November 1994, statements from the veteran.

The veteran did not provide any information regarding 
treatment for his back injury or residuals after service.  

The SMRs were limited.  The SMRs did contain physical 
examination reports from 1948, 1949, 1954 (2), and a 
retirement physical examination dated in August 1971.  The 
1948 examination was an enlistment examination.  No back 
problems or complaints were reported by the veteran on any of 
his examinations and no abnormalities pertaining to the back 
were noted on the physical examination reports.  

The records from Eglin did not show any evidence of 
complaints or treatment for any type of back problem.  The 
records from Dr. White related to evaluation of the veteran's 
complaints associated with his lower extremities and cold 
injuries.  There was one mention of the veteran having 
occasional back pain.

At his November 1994 VA neurology examination the examiner 
said that the veteran did not have any low back pain.  He 
noted that the veteran said he had pain in the thoracic 
spine, intrascapularly, since a parachute jump in 1948.  
Range of motion of the lumbosacral spine was said to be 
normal.  The examiner also said that the veteran had had an 
intrascapular thoracic strain that was probably unassociated 
with fracture or evidence of myelopathy or radiculopathy 
dating back to 1948.

The November 1994 orthopedic examiner also noted a history of 
a back injury in service in 1948.  The veteran said that his 
back hurt once in awhile when he would get himself into a 
certain position.  The examiner said that the veteran had had 
back problems since an injury in 1948 that was thought to be 
essentially muscle strain.  The veteran did not show any 
nerve root compression and there was no muscle atrophy and no 
muscle fasciculation.  The examiner said the veteran's 
discomfort was minimal and that he had quite nearly a normal 
range of motion.

The RO denied the claim, noting that there was no evidence of 
a back injury in service.  

The veteran attempted to reopen his claim in June 2003.  The 
evidence added to the record since the January 1995 denial 
includes copies of morning reports, dated from February to 
April 1951, personnel records for the veteran from 1955 to 
1971, evidence of evaluation for his hearing loss, podiatry 
records from P. J. Kalin, D.P.M., duplicate records from 
Eglin, records of payments and co-payments from 
CHAMPUS/CHAMPVA, Medicare Summary Notices, and The Retired 
Officers Association, VA examination reports dated in 
November 2003, medical treatise of L. R. Moss, M.D., relating 
to PTSD, VA outpatient records for the period from February 
2000 to May 2004, and statements from the veteran.

Aside from the duplicate records from Eglin, the evidence 
submitted is new to the record.  Upon review of all of the 
evidence received since the January 1995 decision, the Board 
finds that the evidence does not relate to an unestablished 
fact necessary to substantiate the claim and therefore does 
not raise the reasonable possibility of substantiating the 
veteran's claim of service connection for residuals of a back 
injury.  The newly received medical evidence does not provide 
a diagnosis of a back disorder of any type.  The evidence 
relates to the other issues on appeal.  

The morning reports do show that the veteran was listed as 
"sick" at an unknown hospital in January 1951 and February 
1951.  He was also listed as a patient at the 141st Army 
Hospital and Osaka Army Hospital.  The nature of or reason 
for the veteran's hospitalization was not noted on the 
reports.  The veteran has not alleged he received any 
treatment for his back at this time.  

The personnel records consist mostly of detailed officer 
evaluation reports for the veteran from 1955 to his 
retirement in October 1971.  There is no mention of any type 
of back disorder in the personnel records.  

The veteran noted his combat service and stated that VA 
should accept his statements of the injury and that he should 
be granted service connection on that basis.  The Board notes 
that the veteran's records do reflect that he received the 
Combat Infantryman's Badge (CIB) for his service during the 
Korean War.  His personnel records also show that he flew 
missions in support of combat operations in Vietnam.  
However, the veteran maintains that his back injury occurred 
in a parachute jump from 1948, a time that precedes his 
combat service.  The veteran has not related that his jump 
was made in a combat environment, even if not during a period 
of war.  As such, he is not afforded the presumption provided 
by 38 U.S.C.A. § 1154(b) (West 2002).  

The Board also notes that 38 U.S.C.A. § 1154(a) (West 2002) 
requires that due consideration be given to the places, 
types, and circumstances of the veteran's service.  Even 
allowing for the claimed injury in 1948, and that he may have 
received treatment in 1951, as reflected in the morning 
reports, there are subsequent military physical examinations 
that did not list any back complaints or findings between 
1949 and 1971.  Moreover, there was no chronic disorder noted 
at the time of his VA examinations in 1994.  The medical 
evidence added to the record since January 1995 does not 
contain evidence of a current back disorder.

The veteran has not provided any evidence, other than his own 
statements, that he suffered a back injury in service or that 
he has a current disability.  

In view of the foregoing, the Board finds that none of the 
evidence received since the January 1995 decision raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of a back 
injury.  Therefore, the evidence is not new and material, the 
claim may not be reopened, and no further adjudication of 
this claim is warranted.

II.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

A.  Hearing Loss

The veteran was originally granted service connection for 
hearing loss in the right ear and denied service connection 
for hearing loss in the left ear in January 1995.  He was 
assigned a noncompensable disability rating.

The veteran was afforded a VA audiology examination in 
November 2003.  Audiometric testing revealed puretone 
thresholds of 45, 75, 85, and 85 decibels in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Testing also revealed puretone thresholds of 40, 70, 75, and 
80 decibels in the left ear for the same frequencies.  The 
average decibel losses were 73 in the right ear and 66 in the 
left ear.  The veteran had a speech discrimination score of 
44 percent for the right ear and 64 percent for the left ear.

Associated with the claims file are VA treatment records for 
the period from February 2000 to May 2004.  The records show 
that the veteran complained of hearing loss and was fitted 
with hearing aids.  

The veteran was granted service connection for hearing loss 
in the left ear and awarded a 40 percent disability rating 
for bilateral hearing loss in January 2005.  The effective 
date was established as of the date of the claim for an 
increased rating, June 27, 2003.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  Tables VI, VIa, and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2006).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

A review of the November 2003 VA audiometric studies 
correlates to level VIII hearing in the right ear and level 
VII hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
The combination of the two ears corresponds to a 40 percent 
rating.  See 38 C.F.R. § 4.85, Table VII.

The results of the audiogram do not satisfy the criteria for 
application of 38 C.F.R. §  38 C.F.R. § 4.86(a), (b). 

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a rating in excess of 40 
percent for the veteran's bilateral hearing loss.

B.  Residuals of Excision of Lower Lip Lesion

The veteran was granted service connection for residuals of 
excision of a lower lip lesion in January 1995.  He was 
assigned a noncompensable disability rating.  The basis for 
the service connection was the veteran's history of having an 
excision of leukoplakia on the lower lip in 1969.  The 
records associated with the excision are not available.

The veteran's disability was evaluated as a scar under 
Diagnostic Code 7805 which provides that the scar disability 
should based on the limitation of the part affected.  The 
veteran's symptoms were noted on a November 1994 VA 
examination.  He said that he had mild numbness of the lip 
and that he would experience some drooling of fluid if he was 
not careful of holding liquids in his mouth.  The veteran was 
noted to have a scar on the lower lip that ran across most of 
the vermillion border of the lip.  

The veteran submitted his claim for a compensable rating in 
June 2003.  He was afforded an ears, nose, and throat (ENT) 
examination in November 2003.  The examiner noted the history 
of the excision of the leukoplakia and that the veteran 
complained of numbness in the lips.  The veteran's primary 
problem was that he had a difficult time drinking because he 
could not feel the liquid and it would leak out.  The 
examiner said that there was no pain associated with this and 
there was no significant scar.  The examiner stated that 
there was no scar on the lip.  There was decreased sensation 
across the entire lower lip.  

The RO recharacterized the veteran's disability as a 
neurological disability and assigned a 10 percent disability 
rating under 38 C.F.R. § 4.124a, Diagnostic Codes 8399-8305 
(2006), in January 2005.  A hyphenated diagnostic code 
reflects a rating by analogy.  See 38 C.F.R. §§ 4.20, 4.27 
(2006).  

The veteran's disability is rated as an impairment of the 
fifth cranial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8205 (2006).  Paralysis of the fifth cranial nerve is rated 
on the basis of the relative degree of sensory 
manifestations.  A 10 percent rating is provided when 
paralysis is incomplete and moderate, a 30 percent rating is 
assigned when it is incomplete and severe, and a 50 percent 
rating when it is complete.  

Neuritis involving the fifth cranial nerve is evaluated under 
Diagnostic Code 8305 while neuralgia is evaluated using 
Diagnostic Code 8405.  

Regulations provide that the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type pictured for complete paralysis given for 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, 
moderate degree.  38 C.F.R. § 4.124a, Note.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that assigned for moderate incomplete 
paralysis.  38 C.F.R. § 4.123 (2006).  

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

In this case, the evidence includes findings that suggest 
that the veteran's nerve impairment is restricted to wholly 
sensory loss manifested by the complaint of numbness.  This 
finding was noted on VA examinations in November 1994 and 
November 2003.  The veteran's major complaint is that he 
sometimes loses liquid out of his mouth because he does not 
feel it.  

Here, the evidence demonstrates that the veteran has no more 
than moderate disability whether it is evaluated under 
Diagnostic Codes 8205 or 8305.  There is no evidence of 
severe impairment such as motor loss or impairment of 
function.  No organic changes, such as muscle loss, atrophy, 
or drooping of the lip have been identified on examination or 
alleged by the veteran.  The veteran has a complaint of 
numbness of the lower lip.  The evidence does not support 
more than a moderate disability rating.  

The Board has also consider the veteran's disability under 
the rating criteria used to evaluate disabilities involving 
scars.  See 38 C.F.R. § 4.118 (2006), Diagnostic Codes 7800-
7805.  However, the latest medical evidence does not 
demonstrate the presence of a scar on the lower lip.  Thus 
consideration of the rating criteria is not required.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for any 
different outcome for the issues discussed supra.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  


ORDER

New and material evidence having not been received; the claim 
for service connection for residuals of a back injury is not 
reopened, and is denied.

Entitlement to a rating in excess of than 40 percent for 
bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for surgical 
residuals of excision of a lower lip lesion is denied.


REMAND

The veteran is also seeking service connection for 
hypertension, to include as secondary to his service-
connected PTSD.  The veteran is currently rated as 50 percent 
disabled for his PTSD.

In addition to the criteria cited supra, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Also, a disability is service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2006).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. 
§ 3.310, was recently amended in September 2006.  See 71 Fed. 
Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 
2006.  The change was made to conform VA regulations to 
decisions from the United States Court of Appeals for 
Veterans Claims (Court), specifically Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The veteran was afforded a VA examination in November 2003.  
The request for the examination noted only that the veteran 
was claiming hypertension as secondary to his PTSD.  There 
was no request for an opinion as to whether the veteran's 
PTSD might aggravate the veteran's hypertension.  

The examiner, a physician's assistant (PA) , noted the 
veteran's contention regarding his hypertension being related 
to his PTSD.  The PA then said this was not a feasible 
thought.  The examiner said it was his medical opinion that 
the hypertension was not related to the PTSD.  There was no 
comment regarding the possibility of aggravation of the 
hypertension by the veteran's PTSD.

The RO denied the claim in January 2004.  However, the denial 
did not address the aggravation aspect of secondary service 
connection.

The veteran submitted his notice of disagreement in February 
2004.  He included a copy of a medical article entitled 
"Hypertension in the War Veteran" authored by Lawrence R. 
Moss, M.D.  Dr. Moss, a s psychiatrist, concluded that 
psychosocial stress played an important causative role in the 
development of hypertension.  He also said that veteran's 
suffering from PTSD, were at an increased risk for developing 
hypertension.  There was no evidence of a personal opinion 
from Dr. Moss involving the veteran's specific case.

There was no further medical review of the claim.  The RO 
continued the denial of service connection, noting that the 
article from Dr. Moss did not address the veteran's personal 
case but presented a general opinion.

The veteran has military service in combat operations from 
two wars.  He served in the infantry during the Korean War, 
earning the CIB.  His personnel records show that he flew 
multiple combat support missions during his service in 
Vietnam.  He is service-connected for PTSD. 

The veteran should be afforded a new medical examination to 
consider the aspect of whether his service-connected PTSD 
aggravates the existing hypertension.  The examiner can also 
comment on the findings of Dr. Moss and whether there is any 
relationship between the veteran's development of 
hypertension and his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated or evaluated the veteran for 
his hypertension.  The veteran should be 
advised to provide information regarding 
the earliest dates of treatment.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not already of 
record.

2.  Upon completion of the above, the 
veteran should be afforded an 
examination.  The purpose of the 
examination is to obtain a detailed 
history and medical opinion evidence 
regarding whether the veteran's 
hypertension was caused or aggravated by 
his service connected PTSD.  The claims 
folder and a copy of this remand should 
be made available to the examiner.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review the 
article from Dr. Moss.

The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the veteran's hypertension is: 1) 
directly related to service; 2) is caused 
by his service-connected PTSD; or 3) is 
aggravated by service-connected PTSD.  
The examiner should provide a complete 
rationale for all conclusions reached.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  The 
supplemental statement of the case should 
include a citation to the recently 
amended version of 38 C.F.R. § 3.310.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


